                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
PETER O’REILLY                                             :      CIVIL ACTION
          Plaintiff                                        :
                                                           :      NO. 17-4925
        v.                                                 :
                                                           :
NANCY A. BERRYHILL, Acting                                 :
Commissioner of Social Security                            :
Administration                                             :
             Defendant                                     :

                                                   ORDER
        AND NOW, this 16th day of May 2019, upon consideration of the Report and Recommendation
issued on April 30, 2019, by the Honorable David R. Strawbridge, United States Magistrate Judge
(“the Magistrate Judge”), [ECF 12], and after a careful and independent review of the record, it is
hereby ORDERED that:
        1.      The Report and Recommendation is APPROVED and ADOPTED.
        2.      Plaintiff’s request for review is GRANTED, in part.
        3.      The final decision of the Commissioner denying disability benefits to Plaintiff is
                VACATED.
        4.      The matter is REMANDED to the Commissioner pursuant to Sentence Four of 42
                U.S.C. § 405(g) for further proceedings consistent with the Magistrate Judge’s Report
                and Recommendation.1


                                                 BY THE COURT:

                                                 /s/ Nitza I. Quiñones Alejandro
                                                 NITZA I. QUIÑONES ALEJANDRO
                                                 Judge, United States District Court



1
         Neither Plaintiff nor the Acting Commissioner filed any objection and/or response to the Report and
Recommendation (the “R&R”). In the absence of any objections, this Court reviewed the R&R under the “plain
error” standard. See Facyson v. Barnhart, 2003 WL 22436274, at *2 (E.D. Pa. May 30, 2003). Under this plain
error standard of review, an R&R should only be rejected if the magistrate judge commits an error that was “(1)
clear or obvious, (2) affect[ed] ‘substantial rights,’ and (3) seriously affected the fairness, integrity or public
reputation of judicial proceedings.” Leyva v. Williams, 504 F.3d 357, 363 (3d Cir. 2007) (internal quotations
and citations omitted). Here, after a thorough review of the record and the R&R, this Court finds no error and,
therefore, adopts the R&R in its entirety.
